Georgia Northern Bankruptcy CM/ECF LIVE                       https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                       Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 1 of 16

                                                                                           APPEAL, HOLD-TRANS

                                                 U.S. Bankruptcy Court
                                          Northern District of Georgia (Rome)
                                          Adversary Proceeding #: 18-04031-bem



          Assigned to: Judge Barbara Ellis-Monro                           Date Filed: 09/14/2018
          Lead BK Case: 17-41677
          Lead BK Title: Beaulieu Group, LLC and Beaulieu
          Trucking, LLC
          Lead BK Chapter: 11
          Demand:

          Nature[s] of Suit: 72     Injunctive relief - other
                             91     Declaratory judgment
                             02     Other (e.g. other actions that would have been brought in state cou

                                                      represented by     Laura K. DiBiase
          Plaintiff                                                      Miller & Martin PLLC
          -----------------------                                        Suite 2100
          Engineered Floors, LLC                                         1180 West Peachtree Street, NW
                                                                         Atlanta, GA 30309
                                                                         (404) 962-6450
                                                                         Fax : (404) 962-6351
                                                                         Email: laura.dibiase@millermartin.com

                                                                         William A. DuPre, IV
                                                                         Miller & Martin, PLLC
                                                                         Suite 2100
                                                                         1180 West Peachtree Street, N.W.
                                                                         Atlanta, GA 30309
                                                                         404-962-6100
                                                                         Fax : (404) 962-6300
                                                                         Email: Bill.DuPre@millermartin.com
                                                                         LEAD ATTORNEY

          V.

                                                      represented by     Matthew W. Levin
          Defendant                                                      Scroggins & Williamson, P.C.
          -----------------------                                        One Riverside, Suite 450
          Beaulieu of America, Inc.                                      4401 Northside Parkway
          Registered Agent David A Marr                                  Atlanta, GA 30327
          208 West Gordon St Suite 2B                                    (404) 893-3880
          Dalton, GA 30720                                               Fax : (404) 893-3886
                                                                         Email: mlevin@swlawfirm.com

                                                                         J. Robert Williamson
                                                                         Scroggins & Williamson, P.C.
                                                                         One Riverside, Suite 450
                                                                         4401 Northside Parkway
                                                                         Atlanta, GA 30327
                                                                         (404) 893-3880
                                                                         Fax : (404) 893-3886
                                                                         Email: rwilliamson@swlawfirm.com

                                                      represented by     John F. Isbell
          Defendant                                                      Thompson Hine LLP
          -----------------------                                        Suite 1600 - Two Alliance Center
          Beaulieu Group, LLC                                            3560 Lenox Road
          Reg Agt J Robert Williamson                                    Atlanta, GA 30326
          4401 Northside Pkwy Suite 450                                  (404) 541-2900
          Atlanta, GA 30327                                              Fax : (404) 541-2905

                                                                         Matthew W. Levin



1 of 16                                                                                                       12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                   https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                       Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 2 of 16
                                                                     (See above for address)
                                                                     LEAD ATTORNEY

                                                                     J. Robert Williamson
                                                                     (See above for address)

                                                   represented by    John F. Isbell
          Defendant                                                  (See above for address)
          -----------------------
          PMCM 2, LLC in its capacity as the                         Matthew W. Levin
          liquidating trustee for the Estates of                     (See above for address)
          Beaulieu Group, LLC, et al.
          Registered Agent                                           Garrett A. Nail
          8 The Green, Suite R                                       Thompson Hine, LLP
          Dover, DE 19901                                            Suite 1600, Two Alliance Center
                                                                     3560 Lenox Road
                                                                     Atlanta, GA 30326
                                                                     (404) 407-3610
                                                                     Fax : (404) 541-2905

                                                                     J. Robert Williamson
                                                                     (See above for address)

                                                   represented by    John K. Flock
          Defendant                                                  Bradley & Gmelich LLP
          -----------------------                                    700 N. Brand Blvd
          Lakeshore Equipment Company d/b/a                          10th Floor
          Lakeshore Learning Materials                               Glendale, CA 91203
          4287 Roswell Road                                          818-243-5200
          Marietta, GA 30062
                                                                     Albert F. Nasuti
                                                                     Thompson, OBrien, Kemp & Nasuti, P.C.
                                                                     40 Technology Parkway South
                                                                     Suite 300
                                                                     Peachtree Corners, GA 30092
                                                                     770-925-0111
                                                                     Fax : 770-925-8597
                                                                     Email: ifisher@tokn.com

                                                                     Albert F. Nasuti
                                                                     Thompson, O'Brien, Kemp & Nasuti, PC
                                                                     Suite 300
                                                                     40 Technology Parkway South
                                                                     Peachtree Corners, GA 30092
                                                                     (770) 925-0111
                                                                     Fax : 770-925-8597
                                                                     Email: obalashova@tokn.com

                                                   represented by    Albert F. Nasuti
          Counter-Claimant                                           (See above for address)
          -----------------------                                    LEAD ATTORNEY
          Lakeshore Equipment Company d/b/a
          Lakeshore Learning Materials

                                                   represented by    Albert F. Nasuti
          Cross-Claimant                                             (See above for address)
          -----------------------                                    LEAD ATTORNEY
          Lakeshore Equipment Company d/b/a
          Lakeshore Learning Materials

          Interested Party
          -----------------------
          Lakeshore Equipment Company dba
          Lakeshore Learning Materials
          Registered Agent
          Jennifer Centazzo
          2695 E Dominguez St, Carson
          Los Angeles, CA 90895



2 of 16                                                                                                   12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                      https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                        Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 3 of 16
                                                     represented by     John F. Isbell
          Counter-Claimant                                              (See above for address)
          -----------------------
          Beaulieu Group, LLC                                           Matthew W. Levin
          Reg Agt J Robert Williamson                                   (See above for address)
          4401 Northside Pkwy Suite 450
          Atlanta, GA 30327

                                                     represented by     John F. Isbell
          Counter-Claimant                                              (See above for address)
          -----------------------
          PMCM 2, LLC in its capacity as the                            Matthew W. Levin
          liquidating trustee for the Estates of                        (See above for address)
          Beaulieu Group, LLC, et al.
          Registered Agent
          8 The Green, Suite R
          Dover, DE 19901

          V.

          Counter-Defendant
          -----------------------
          Engineered Floors, LLC

          Counter-Claimant
          -----------------------
          Beaulieu Group, LLC
          Reg Agt J Robert Williamson
          4401 Northside Pkwy Suite 450
          Atlanta, GA 30327

          Counter-Claimant
          -----------------------
          PMCM 2, LLC in its capacity as the
          liquidating trustee for the Estates of
          Beaulieu Group, LLC, et al.
          Registered Agent
          8 The Green, Suite R
          Dover, DE 19901

          V.

          Counter-Defendant
          -----------------------
          Engineered Floors, LLC

          Counter-Claimant
          -----------------------
          Lakeshore Equipment Company d/b/a
          Lakeshore Learning Materials
          4287 Roswell Road
          Marietta, GA 30062

          V.

          Counter-Defendant
          -----------------------
          Engineered Floors, LLC



          Filing Date    #                                       Docket Text

          09/14/2018     1          Adversary case 18-04031. Complaint against Beaulieu of
                                    America, Inc., Beaulieu Group, LLC, PMCM 2, LLC in its
                                    capacity as the liquidating trustee for the Estates of
                                    Beaulieu Group, LLC, et al., Lakeshore Equipment Company
                                    d/b/a Lakeshore Learning Materials , Fee Collected $



3 of 16                                                                                                      12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                      https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                       Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 4 of 16
                                    350 72 (Injunctive relief - other) 91 (Declaratory
                                    judgment) 02 (Other (e.g. other actions that would have
                                    been brought in state court if unrelated to bankruptcy))
                                    Filed by Engineered Floors, LLC (Attachments: # 1 Exhibit
                                    Exhibit A # 2 Exhibit Exhibit B # 3 Exhibit Exhibit C # 4
                                    Exhibit Exhibit D # 5 Pleading Adversary Proceeding Cover
                                    Sheet # 6 Pleading Corporate Disclosure Statement) (DuPre,
                                    William)

          09/14/2018     2          Receipt of Complaint(18-04031) [cmp,cmp] ( 350.00) filing
                                    fee. Receipt Number 49034582. Fee Amount 350.00 (re: Doc#
                                    1) (U.S. Treasury)

          09/17/2018     3          Summons Issued on Beaulieu Group, LLC Answer Due
                                    10/17/2018; Beaulieu of America, Inc. Answer Due
                                    10/17/2018; Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials Answer Due 10/17/2018; PMCM 2, LLC in
                                    its capacity as the liquidating trustee for the Estates of
                                    Beaulieu Group, LLC, et al. Answer Due 10/17/2018 (rhg)

          09/17/2018     4          Summons Issued on Beaulieu Group, LLC Answer Due
                                    10/17/2018; Beaulieu of America, Inc. Answer Due
                                    10/17/2018; Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials Answer Due 10/17/2018; Lakeshore
                                    Equipment Company dba Lakeshore Learning Materials Answer
                                    Due 10/17/2018; PMCM 2, LLC in its capacity as the
                                    liquidating trustee for the Estates of Beaulieu Group, LLC,
                                    et al. Answer Due 10/17/2018 (rhg)

          09/17/2018     5          Certificate of Service of Summons and Complaint
                                    (Certificate of Service Under BLR 7005-1) filed by
                                    Laura K. DiBiase on behalf of Engineered Floors, LLC.
                                    (related document(s)1, 3) (DiBiase, Laura)

          10/01/2018     6          Statement of Non-Consent to Removal to Bankruptcy Court
                                    filed by John K. Flock on behalf of Lakeshore Equipment
                                    Company dba Lakeshore Learning Materials. (crfl-Intake)

          10/09/2018     7          Motion for Preliminary Injunction , Motion for
                                    Contempt (Plaintiff Engineered Floors' Motion to Impose
                                    and Enforce Injunction and for Order Holding Defendant
                                    Lakeshore in Contempt and Request for Expedited Hearing and
                                    Memorandum in Support) filed by William A. DuPre IV on
                                    behalf of Engineered Floors, LLC. (Attachments: # 1
                                    Pleading Memorandum) (DuPre, William)

          10/15/2018     8          Notice of Hearing re: Plaintiff Engineered Floors'
                                    Motion to Impose and Enforce Injunction and for Order
                                    Holding Defendant Lakeshore in Contempt and Request for
                                    Expedited Hearing filed by Laura K. DiBiase on behalf
                                    of Engineered Floors, LLC. Hearing to be held on 11/13/2018
                                    at 01:00 PM in Courtroom 1402, Atlanta, (related
                                    document(s)7) (DiBiase, Laura)

          10/15/2018     9          Joint Stipulation to Extend Time for Defendant Lakeshore
                                    Equipment Company d/b/a Lakeshore Learning Materials to
                                    Answer Plaintiff Engineered Floors's Complaint Filed by
                                    Laura K. DiBiase on behalf of Engineered Floors, LLC.
                                    (related document(s)1) (DiBiase, Laura)

          10/16/2018     10         Notice of Appearance filed by John F. Isbell on
                                    behalf of PMCM 2, LLC in its capacity as the liquidating
                                    trustee for the Estates of Beaulieu Group, LLC, et al..
                                    (Isbell, John)

          10/16/2018     11         Notice of Appearance filed by Garrett A. Nail on
                                    behalf of PMCM 2, LLC in its capacity as the liquidating
                                    trustee for the Estates of Beaulieu Group, LLC, et al..



4 of 16                                                                                                      12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                      https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                       Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 5 of 16

                                    (Nail, Garrett)

          10/17/2018     12         Notice of Appearance Filed by Albert F. Nasuti on
                                    behalf of Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials. (Nasuti, Albert)

          10/17/2018     13         Certificate of Service of Notice of Appearance
                                    filed by Albert F. Nasuti on behalf of Lakeshore Equipment
                                    Company d/b/a Lakeshore Learning Materials. (related
                                    document(s)12) (Nasuti, Albert)

          10/17/2018     14         Answer to Complaint Answer, Defenses and Objection to
                                    Administrative Expense Claim Filed by Defendants Beaulieu
                                    Group, LLC and PMCM 2, LLC, Counterclaim by Beaulieu
                                    Group, LLC, PMCM 2, LLC in its capacity as the liquidating
                                    trustee for the Estates of Beaulieu Group, LLC, et al.
                                    against Engineered Floors, LLC filed by Matthew W. Levin on
                                    behalf of Beaulieu Group, LLC, PMCM 2, LLC in its capacity
                                    as the liquidating trustee for the Estates of Beaulieu
                                    Group, LLC, et al.. (Levin, Matthew)

          10/26/2018     15         Answer to Complaint, Crossclaim and Counterclaims
                                    filed by Albert F. Nasuti on behalf of Lakeshore Equipment
                                    Company d/b/a Lakeshore Learning Materials. (related
                                    document(s)1) (Nasuti, Albert)

          11/06/2018     16         Joint Stipulation to Extend Time for Plaintiff
                                    Engineered Floors, LLC to Respond to Defendants Beaulieu
                                    Group, LLC's and PMCM 2, LLC's Objection to Administrative
                                    Expense Claim Filed by Laura K. DiBiase on behalf of
                                    Engineered Floors, LLC. (related document(s)14) (DiBiase,
                                    Laura)

          11/07/2018     17         Response to Motion to Impose and Enforce Injunction
                                    filed by Albert F. Nasuti on behalf of Lakeshore Equipment
                                    Company d/b/a Lakeshore Learning Materials. (related
                                    document(s)7)(Nasuti, Albert)

          11/12/2018     18         Reply to Counterclaim (Related Doc # 14) filed by William
                                    A. DuPre IV on behalf of Engineered Floors, LLC. (DuPre,
                                    William)

          11/12/2018     19         Report of Rule 26(f) Conference Filed by Laura K.
                                    DiBiase on behalf of Engineered Floors, LLC. (DiBiase,
                                    Laura)

          11/13/2018                Status Hearing Held re: (related document(s)8) (jmw)

          11/14/2018     20         Scheduling Order. Service by BNC. Entered on 11/14/2018.
                                    (related document(s)19) (rhg)

          11/15/2018     21         Stipulation of Extension of Time to Respond Filed by
                                    John F. Isbell on behalf of Beaulieu Group, LLC, PMCM 2,
                                    LLC in its capacity as the liquidating trustee for the
                                    Estates of Beaulieu Group, LLC, et al.. (Isbell, John)

          11/16/2018     22         Certificate of Mailing by BNC of Order Notice Date
                                    11/16/2018. (Admin.) (Entered: 11/17/2018)

          11/19/2018                Document is incorrect or deficient in the following manner:
                                    Missing Certificate of Service, (related document(s)21)
                                    (fdt)

          11/20/2018     23         Certificate of Service Filed by John F. Isbell on
                                    behalf of Beaulieu Group, LLC, PMCM 2, LLC in its capacity
                                    as the liquidating trustee for the Estates of Beaulieu
                                    Group, LLC, et al.. (related document(s)21) (Isbell, John)



5 of 16                                                                                                      12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                        https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                       Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 6 of 16
          11/26/2018     24         Corporate Ownership Statement Filed by Albert F.
                                    Nasuti on behalf of Lakeshore Equipment Company d/b/a
                                    Lakeshore Learning Materials. (Nasuti, Albert)

          12/13/2018     25         Answer (Plaintiff Engineered Floors, LLC's Defenses and
                                    Answer to Counterclaims by Lakeshore Equipment Company
                                    d/b/a Lakeshore Learning Materials) filed by William A.
                                    DuPre IV on behalf of Engineered Floors, LLC. (related
                                    document(s)15) (DuPre, William)

          12/13/2018     26         Motion to Dismiss Case (Motion to Dismiss Cross-Claim
                                    Filed by Lakeshore Equipment Company) filed by John F.
                                    Isbell on behalf of Beaulieu Group, LLC, PMCM 2, LLC in its
                                    capacity as the liquidating trustee for the Estates of
                                    Beaulieu Group, LLC, et al.. (related document(s)15)
                                    (Attachments: # 1 Brief) (Isbell, John)

          12/26/2018     27         Stipulation Extending Deadline to File a Response to the
                                    Motion to Dismiss Filed by Albert F. Nasuti on behalf
                                    of Lakeshore Equipment Company d/b/a Lakeshore Learning
                                    Materials. (Nasuti, Albert)

          01/04/2019     28         Joint Stipulation Dismissing Crossclaim by Lakeshore
                                    Equipment Company d/b/a/ Lakeshore Learning Materials
                                    without prejudice Filed by Albert F. Nasuti on behalf
                                    of Lakeshore Equipment Company d/b/a Lakeshore Learning
                                    Materials. (Nasuti, Albert)

          02/25/2019     29         Motion to Sever filed by Albert F. Nasuti on behalf
                                    of Lakeshore Equipment Company d/b/a Lakeshore Learning
                                    Materials. (Nasuti, Albert) See doc # 31 for COS. Modified
                                    on 2/26/2019 (rhg).

          02/25/2019     30         Brief In Support Of Defendant Lakeshore Equipment
                                    Companys Motion To Sever Filed by Albert F. Nasuti on
                                    behalf of Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials. (related document(s)29) (Nasuti,
                                    Albert) See doc # 31 for COS. Modified on 2/26/2019 (rhg).

          02/25/2019     31         Certificate of Service Filed by Albert F. Nasuti on
                                    behalf of Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials. (related document(s)29, 30) (Nasuti,
                                    Albert)

          02/25/2019     32         Motion for Partial Summary Judgment filed by Albert
                                    F. Nasuti on behalf of Lakeshore Equipment Company d/b/a
                                    Lakeshore Learning Materials. (Nasuti, Albert) See doc # 37
                                    for COS. Modified on 2/26/2019 (rhg).

          02/25/2019     33         Brief in Support of Defendant Lakeshore Equipment
                                    Companys Motion for Partial Summary Judgment Filed by
                                    Albert F. Nasuti on behalf of Lakeshore Equipment Company
                                    d/b/a Lakeshore Learning Materials. (related document(s)32)
                                    (Nasuti, Albert) See doc # 37 for COS. Modified on
                                    2/26/2019 (rhg).

          02/25/2019     34         Statement of Undisputed Facts Filed by Albert F.
                                    Nasuti on behalf of Lakeshore Equipment Company d/b/a
                                    Lakeshore Learning Materials. (Nasuti, Albert) See doc # 37
                                    for COS. Modified on 2/26/2019 (rhg).

          02/25/2019     35         Affidavit Regarding   Motion for Partial Summary Judgment of
                                    Jeff Champlin Filed   by Albert F. Nasuti on behalf of
                                    Lakeshore Equipment   Company d/b/a Lakeshore Learning
                                    Materials. (related   document(s)32) (Nasuti, Albert) See doc
                                    # 37 for COS. Modified on 2/26/2019 (rhg).

          02/25/2019     36         Affidavit Regarding Motion for Partial Summary Judgment of



6 of 16                                                                                                        12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                      https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                       Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 7 of 16
                                    John K. Flock Filed by Albert F. Nasuti on behalf of
                                    Lakeshore Equipment Company d/b/a Lakeshore Learning
                                    Materials. (related document(s)32) (Nasuti, Albert) See doc
                                    # 37 for COS. Modified on 2/26/2019 (rhg).

          02/25/2019     37         Certificate of Service Filed by Albert F. Nasuti on
                                    behalf of Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials. (related document(s)32, 33, 34, 35, 36)
                                    (Nasuti, Albert)

          02/25/2019     38         Motion to Set Hearing for Oral Argument Lakeshore
                                    Equipment Companys Motion to Sever and Motion for Partial
                                    Summary Judgment filed by Albert F. Nasuti on behalf of
                                    Lakeshore Equipment Company d/b/a Lakeshore Learning
                                    Materials. (related document(s)29, 32) (Nasuti, Albert)
                                    Modified on 2/26/2019 (rhg).

          02/25/2019     39         Motion to Stay Proceedings (Motion to Stay Certain
                                    Deadlines Established by the Report of Rule 26(f)
                                    Conference) filed by Albert F. Nasuti on behalf of
                                    Lakeshore Equipment Company d/b/a Lakeshore Learning
                                    Materials. (related document(s)19, 20) (Nasuti, Albert)

          03/01/2019     40         Certificate of Service of (1) First Interrogatories to
                                    Engineered Floors, LLC; (2) First Request for Production of
                                    Documents to Engineered Floors, LLC; (3) First Request for
                                    Admissions to Engineered Floors, LLC. Filed by Albert
                                    F. Nasuti on behalf of Lakeshore Equipment Company d/b/a
                                    Lakeshore Learning Materials. (Nasuti, Albert)

          03/01/2019     41         Certificate of Service of Discovery Filed by Laura
                                    K. DiBiase on behalf of Engineered Floors, LLC. (DiBiase,
                                    Laura)

          03/06/2019     42         Stipulation Extending Time To File A Response To The
                                    Motion To Sever, Motion To Stay Proceedings And Motion For
                                    Partial Summary Judgment Filed By Defendant Lakeshore
                                    Equipment Company Filed by J. Robert Williamson on
                                    behalf of Beaulieu Group, LLC, Beaulieu of America, Inc.,
                                    PMCM 2, LLC in its capacity as the liquidating trustee for
                                    the Estates of Beaulieu Group, LLC, et al.. (related
                                    document(s)29, 32, 39) (Williamson, J.)

          03/28/2019     43         Certificate of Service for Objections and Responses of
                                    Lakeshore Equipment Company d/b/a Lakeshore Learning
                                    Materials to Plaintiff Engineered Floors, LLCs First
                                    Requests for Admission Filed by Albert F. Nasuti on
                                    behalf of Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials. (Nasuti, Albert)

          03/29/2019     44         Certificate of Service Filed by Albert F. Nasuti on
                                    behalf of Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials. (Nasuti, Albert)

          03/29/2019     45         Motion to Amend <Complaint >, Motion to Extend
                                    Time for Deadlines for Discover and Amendments to Pleadings
                                    filed by William A. DuPre IV on behalf of Engineered
                                    Floors, LLC. (DuPre, William) Modified on 4/1/2019 (rhg).


          04/01/2019     46         Certificate of Service of Discovery Filed by Laura
                                    K. DiBiase on behalf of Engineered Floors, LLC. (DiBiase,
                                    Laura)

          04/03/2019     47         Amended Motion for Partial Summary Judgment filed
                                    by Albert F. Nasuti on behalf of Lakeshore Equipment
                                    Company d/b/a Lakeshore Learning Materials. (related
                                    document(s)32) (Nasuti, Albert)



7 of 16                                                                                                      12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                      https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                       Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 8 of 16
          04/03/2019     48         Statement of Undisputed Material Facts in Support of
                                    Amended Motion for Partial Summary Judgment> Filed
                                    by Albert F. Nasuti on behalf of Lakeshore Equipment
                                    Company d/b/a Lakeshore Learning Materials. (related
                                    document(s)47) (Nasuti, Albert)

          04/03/2019     49         Brief in Support of Defendant Lakeshore Equipment
                                    Companys Amended Motion for Partial Summary Judgment
                                    Filed by Albert F. Nasuti on behalf of Lakeshore Equipment
                                    Company d/b/a Lakeshore Learning Materials. (related
                                    document(s)47) (Nasuti, Albert) Modified on 4/4/2019 (rhg).

          04/03/2019     50         Supplemental Brief In Support   Of Defendant Lakeshore
                                    Equipment Company's Motion To   Sever Filed by Albert F.
                                    Nasuti on behalf of Lakeshore   Equipment Company d/b/a
                                    Lakeshore Learning Materials.   (related document(s)30)
                                    (Nasuti, Albert)

          04/03/2019     51         Certificate of Service Filed by Albert F. Nasuti on
                                    behalf of Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials. (related document(s)47, 48, 49, 50)
                                    (Nasuti, Albert)

          04/05/2019     52         Exhibits Filed by Albert F. Nasuti on behalf of
                                    Lakeshore Equipment Company d/b/a Lakeshore Learning
                                    Materials. (related document(s)50) (Nasuti, Albert)

          04/05/2019     53         Certificate of Service of Exhibit 1 to Supplemental Brief
                                    in Support of Defendant Lakeshore Equipment Company's
                                    Motion to Sever Filed by Albert F. Nasuti on behalf of
                                    Lakeshore Equipment Company d/b/a Lakeshore Learning
                                    Materials. (related document(s)52) (Nasuti, Albert)
                                    Modified on 4/8/2019 (rhg).

          04/10/2019     54         Motion to Extend Time to (Motion for Entry of Consent
                                    Order Extending Time to File a Response to the Motion to
                                    Sever, Motion to Stay Certain Deadlines and Motion for
                                    Partial Summary Judgment filed by Defendant Lakeshore
                                    Equipment Company) filed by Laura K. DiBiase on behalf
                                    of Engineered Floors, LLC. (related document(s)29, 32, 39,
                                    42, 47, 50) (DiBiase, Laura)

          04/11/2019     55         Consent Order GRANTING Motion Extending Time to File a
                                    Response to the Motion to Sever, Motion to Stay Certain
                                    Deadlines and Motion for Partial Summary Judgment filed by
                                    Defendant Lakeshore Equipment Company (Related Doc # 54)
                                    Service by BNC. Entered on 4/11/2019. (Mason, Connie)

          04/13/2019     56         Certificate of Mailing by BNC of Order on Motion to Extend
                                    Time Notice Date 04/13/2019. (Admin.) (Entered: 04/14/2019)

          05/14/2019     57         Motion to Extend Time to File Responses to Motions
                                    Motion for Entry of Consent Order Further Extending Time
                                    to File a Response to the Motion to Sever, Motion to Stay
                                    Certain Deadlines and Motion for Partial Summary Judgment
                                    Filed by Defendant Lakeshore Equipment Company filed by
                                    Matthew W. Levin on behalf of Beaulieu Group, LLC, Beaulieu
                                    of America, Inc., PMCM 2, LLC in its capacity as the
                                    liquidating trustee for the Estates of Beaulieu Group, LLC,
                                    et al.. (related document(s)29, 32, 39, 42, 47, 55) (Levin,
                                    Matthew)

          05/15/2019     58         Consent Order GRANTING Motion to Extend Time To File
                                    Response to Motion to Sever, Motion to Stay Certain
                                    Deadlines and Motion for Partial Summary Judgment filed by
                                    Defendant Lakeshore Equipment Co (Related Doc # 57) Service
                                    by BNC. Entered on 5/15/2019. (rhg)




8 of 16                                                                                                      12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                      https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                       Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 9 of 16
          05/17/2019     59         Certificate of Mailing by BNC of Order on Motion to Extend
                                    Time Notice Date 05/17/2019. (Admin.) (Entered: 05/18/2019)

          05/28/2019     60         Plaintiff Engineered Floors, LLC's Memorandum Opposing
                                    Defendant Lakeshore Equipment Company's Motion and Amended
                                    Motion for Partial Summary Judgment and Motion to Sever and
                                    Request for Hearing and Discovery Conference filed by
                                    William A. DuPre IV on behalf of Engineered Floors, LLC.
                                    (related document(s)29, 32, 47)(DuPre, William) Modified on
                                    5/29/2019 (rhg).

          05/28/2019     61         Brief (Plaintiff Engineered Floors, LLC's Response to
                                    Defendant Lakeshore Equipment Company's Statement of
                                    Undisputed Material Facts in Support of Its Amendment
                                    Motion for Partial Summary Judgment) Filed by William
                                    A. DuPre IV on behalf of Engineered Floors, LLC. (related
                                    document(s)48) (DuPre, William)

          05/28/2019     62         Affidavit of Laura K. DiBiase in Support of Engineered
                                    Floors, LLC's Response to Lakeshore Equipment Company's
                                    Motion and Amended Motion for Partial Summary Judgment and
                                    Motion to Sever Filed by William A. DuPre IV on behalf of
                                    Engineered Floors, LLC. (related document(s)29, 32, 47, 60)
                                    (DuPre, William) Modified on 5/29/2019 (rhg).

          05/29/2019     63         Response of Defendants Beaulieu Group, LLC and PMCM 2, LLC
                                    to Defendant Lakeshore Equipment Company's Amended Motion
                                    for Partial Summary Judgment and Motion to Sever filed by
                                    J. Robert Williamson on behalf of Beaulieu Group, LLC, PMCM
                                    2, LLC in its capacity as the liquidating trustee for the
                                    Estates of Beaulieu Group, LLC, et al.. (related
                                    document(s)29, 32, 47)(Williamson, J.) Modified on
                                    5/30/2019 (rhg).

          06/13/2019     64         Certificate of Service of Discovery (Plaintiff
                                    Engineered Floors, LLC's Rule 7034 Request for Entry and
                                    Inspection of Carpet to Defendant Lakeshore Equipment
                                    Company d/b/a Lakeshore Learning Materials) Filed by
                                    Laura K. DiBiase on behalf of Engineered Floors, LLC.
                                    (DiBiase, Laura)

          06/13/2019     65         Notice of Hearing re: (Notice of Status Conference)
                                    filed by Laura K. DiBiase on behalf of Engineered Floors,
                                    LLC. Hearing to be held on 6/25/2019 at 11:15 AM in
                                    Courtroom 1402, Atlanta, (DiBiase, Laura). Related
                                    document(s) 45 Motion to Amend . Modified on
                                    6/14/2019 (jmw).

          06/21/2019     66         Reply to Plaintiff Engineered Floors, LLC. filed by
                                    Lakeshore Equipment Company d/b/a Lakeshore Learning
                                    Materials in Support of its (I) Amended Motion for Partial
                                    Summary Judgement and (II) Motion to Sever Filed by
                                    Albert F. Nasuti on behalf of Lakeshore Equipment Company
                                    d/b/a Lakeshore Learning Materials. (related document(s)60)
                                    (Nasuti, Albert) Modified on 6/24/2019 (rhg).

          06/21/2019     67         Reply to Defendants Beaulieu Group LLC and PMCM 2, LLC.
                                    filed by Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials in Support of its (I) Amended Motion for
                                    Partial Summary Judgement and (II) Motion to Sever
                                    Filed by Albert F. Nasuti on behalf of Lakeshore Equipment
                                    Company d/b/a Lakeshore Learning Materials. (related
                                    document(s)63) (Nasuti, Albert) Modified on 6/24/2019
                                    (rhg).

          06/25/2019                Hearing Held re: (related document(s)45, 65) (jmw)




9 of 16                                                                                                      12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                      https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                        Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 10 of 16
           06/28/2019     68        Order GRANTING Motion to Amend Deadlines Established by
                                    Scheduling Order (Related Doc # 45) Service by BNC. Entered
                                    on 6/28/2019. (rhg)

           06/30/2019     69        Certificate of Mailing by BNC of Order on Motion to Extend
                                    Time Notice Date 06/30/2019. (Admin.) (Entered: 07/01/2019)

           07/10/2019     70        Certificate of Mailing by BNC of Order on Motion to Extend
                                    Time Notice Date 07/10/2019. (Admin.) (Entered: 07/11/2019)

           10/07/2019     71        Joint Motion for Mediation filed by Albert F.
                                    Nasuti on behalf of Lakeshore Equipment Company d/b/a
                                    Lakeshore Learning Materials. (Nasuti, Albert)

           10/07/2019     72        Order Authorizing and Directing (GRANTING) Motion for
                                    Mediation (Related Doc # 71) Service by BNC. Entered on
                                    10/7/2019. (rhg)

           10/09/2019     73        Certificate of Mailing by BNC of Order on Mediation Notice
                                    Date 10/09/2019. (Admin.) (Entered: 10/10/2019)

           11/20/2019     74        Transcript regarding Hearing Held 06/25/19 RE: Engineered
                                    Floors, LLC's Motion and Supporting Memorandum to Amend
                                    Complaint and Extend Deadlines for Discovery and Amendments
                                    to Pleadings. The transcript may be viewed at the
                                    Bankruptcy Court Clerk's Office or purchased from a
                                    transcriber. [For information about how to contact the
                                    transcriber, refer to the Court's Transcript Request
                                    Procedures page under the General Information tab on the
                                    Court's Website] Transcript access will be restricted
                                    through 2/18/2020. (related document(s)45) (slj)

           01/02/2020     75        Notice of Leave of Absence from February 19, 2020, through
                                    and including February 21, 2020; April 13, 2020, through
                                    and including April 17, 2020; May 21, 2020, through and
                                    including May 22, 2020 filed by Albert F. Nasuti. (crfl-
                                    Intake)

           05/04/2020     76        Notice of Leave of Absence from July 1, 2020 through and
                                    including July 15, 2020 filed by Albert F. Nasuti. (rhg)

           05/20/2020     77        Notice of Objection of Engineered Floors to Motion to
                                    Approve Compromise and Settlement Between Liquidating
                                    Trustee and Lakeshore Equipment Company dba Lakeshore
                                    Learning Materials filed by William A. DuPre IV on behalf
                                    of Engineered Floors, LLC. (DuPre, William)

           05/27/2020     78        Status Report (Joint Report Regarding Mediation)
                                    Filed by William A. DuPre IV on behalf of Engineered
                                    Floors, LLC. (related document(s)68, 72) (DuPre, William)

           06/12/2020     79        Amended Complaint (First Amended and Restated Complaint
                                    for Injunction, Declaratory Judgment, Damages and Other
                                    Relief) filed by William A. DuPre IV on behalf of
                                    Engineered Floors, LLC. (Attachments: # 1 Exhibit Exhibit A
                                    # 2 Exhibit Exhibit B # 3 Exhibit Exhibit C # 4 Exhibit
                                    Exhibit D # 5 Exhibit Exhibit E # 6 Exhibit Exhibit F)
                                    (related document(s)1) (DuPre, William)

           06/26/2020     80        Answer to Amended Complaint (related document(s)79)
                                    Answer and Defenses to First Amended and Restated
                                    Complaint for Injunction, Declaratory Judgment, Damages and
                                    Other Relief and Objection By Counterclaim to
                                    Administrative Expense Claim, Counterclaim by Beaulieu
                                    Group, LLC, PMCM 2, LLC in its capacity as the liquidating
                                    trustee for the Estates of Beaulieu Group, LLC, et al.
                                    against Engineered Floors, LLC filed by Matthew W. Levin on
                                    behalf of Beaulieu Group, LLC, PMCM 2, LLC in its capacity



10 of 16                                                                                                     12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                      https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                        Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 11 of 16
                                    as the liquidating trustee for the Estates of Beaulieu
                                    Group, LLC, et al.. (Levin, Matthew)

           06/29/2020     81        Certificate of Service of Discovery Filed by Laura
                                    K. DiBiase on behalf of Engineered Floors, LLC. (DiBiase,
                                    Laura)

           06/30/2020     82        Certificate of Service of Discovery Filed by Laura
                                    K. DiBiase on behalf of Engineered Floors, LLC. (DiBiase,
                                    Laura)

           06/30/2020     83        Supplemental Motion to Sever and Amended Motion for
                                    Partial Summary Judgment filed by Albert F. Nasuti on
                                    behalf of Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials. (related document(s)29, 47) (Nasuti,
                                    Albert) Modified on 7/1/2020 (rhg).

           07/02/2020     84        Answer to Amended Complaint (related document(s)79)
                                    , Declaratory Judgment, Damages and Other Relief and
                                    Counterclaim by Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials against all plaintiffs filed by Albert
                                    F. Nasuti on behalf of Lakeshore Equipment Company d/b/a
                                    Lakeshore Learning Materials. (Nasuti, Albert) Modified on
                                    7/6/2020 (rhg).

           07/06/2020     85        Certificate of Service of Discovery Filed by William
                                    A. DuPre IV on behalf of Engineered Floors, LLC. (DuPre,
                                    William)

           07/14/2020     86        Plaintiff Engineered Floors, LLC's Memorandum Opposing
                                    Defendant Lakeshore Equipment Company's Supplement to
                                    Motion to Sever filed by William A. DuPre IV on behalf of
                                    Engineered Floors, LLC. (related document(s)29, 83)(DuPre,
                                    William) Modified on 7/15/2020 (rhg).

           07/16/2020     87        Reply to Counterclaim (Plaintiff Engineered Floors, LLC's
                                    Defenses and Answer to Objection by Counterclaim to
                                    Administrative Expense Claim filed by Beaulieu Group, LLC
                                    and Phoenix Corporate Recovery Services, LLC f/k/a PMCM 2,
                                    LLC) (Related Doc 80) filed by William A. DuPre IV on
                                    behalf of Engineered Floors, LLC. (DuPre, William) Modified
                                    on 7/17/2020 (crfl).

           07/17/2020     88        Motion for Protective Order and Request to Stay
                                    Discovery filed by Albert F. Nasuti on behalf of
                                    Lakeshore Equipment Company d/b/a Lakeshore Learning
                                    Materials. (Nasuti, Albert)

           07/21/2020     89        Response to Motion (Plaintiff Engineered Floors, LLC's
                                    Memorandum Opposing Defendant Lakeshore Equipment Company's
                                    Supplement to Amended Motion for Partial Summary
                                    Judgment) filed by William A. DuPre IV on behalf of
                                    Engineered Floors, LLC. (related document(s)83)(DuPre,
                                    William)

           07/21/2020     90        Brief (Plaintiff Engineered Floors, LLC's Amended and
                                    Restated Response to Defendant Lakeshore Equipment
                                    Company's Statement of Undisputed Material Facts) Filed
                                    by William A. DuPre IV on behalf of Engineered Floors, LLC.
                                    (related document(s)48) (DuPre, William)

           07/23/2020     91        Reply to Counterclaim (Related Doc # 84) filed by William
                                    A. DuPre IV on behalf of Engineered Floors, LLC. (DuPre,
                                    William)

           07/23/2020     92        Certificate of Service of Objections and Responses to
                                    Plantiff's Second Requests for Admission Filed by Albert F.
                                    Nasuti on behalf of Lakeshore Equipment Company d/b/a



11 of 16                                                                                                     12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                      https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                        Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 12 of 16
                                    Lakeshore Learning Materials. (Nasuti, Albert) Modified on
                                    7/24/2020 (rhg).

           07/24/2020     93        Order and Notice of Hearing. Service by BNC. Hearing to be
                                    held on 8/20/2020 at 10:00 AM in Courtroom 1402, Atlanta,
                                    Entered on 7/24/2020. (related document(s)83, 88) (rhg)

           07/24/2020     94        Motion for Summary Judgment on Claims Against Beaulieu
                                    Group, LLC and Phoenix Corporate Recovery Services, LLC
                                    f/k/a PMCM 2, LLC, and on Counterclaim Against Engineered
                                    Floors, LLC filed by Matthew W. Levin on behalf of
                                    Beaulieu Group, LLC, PMCM 2, LLC in its capacity as the
                                    liquidating trustee for the Estates of Beaulieu Group, LLC,
                                    et al.. (related document(s)79, 80) (Levin, Matthew)

           07/24/2020     95        Brief in Support of Motion for Summary Judgment on
                                    Claims Against Beaulieu Group, LLC and Phoenix Corporate
                                    Recovery Services, LLC f/k/a PMCM 2, LLC, and on
                                    Counterclaim Against Engineered Floors, LLC Filed by
                                    Matthew W. Levin on behalf of Beaulieu Group, LLC, PMCM 2,
                                    LLC in its capacity as the liquidating trustee for the
                                    Estates of Beaulieu Group, LLC, et al.. (related
                                    document(s)94) (Levin, Matthew)

           07/24/2020     96        Statement of Material Facts as to Which Phoenix Corporate
                                    Recovery Services, LLC f/k/a PMCM 2, LLC Contends No
                                    Genuine Issue Exists to be Tried in Support of Motion for
                                    Summary Judgment Filed by Matthew W. Levin on behalf of
                                    Beaulieu Group, LLC, PMCM 2, LLC in its capacity as the
                                    liquidating trustee for the Estates of Beaulieu Group, LLC,
                                    et al.. (Levin, Matthew) Modified on 7/27/2020 (rhg).

           07/26/2020     97        Certificate of Mailing by BNC of Order and Notice Notice
                                    Date 07/26/2020. (Admin.) (Entered: 07/27/2020)

           07/28/2020     98        Reply to Response of Engineered Floors, LLC Opposing
                                    Lakeshore Equipment Companys Supplement to Motion to
                                    Sever filed by Albert F. Nasuti on behalf of Lakeshore
                                    Equipment Company d/b/a Lakeshore Learning Materials.
                                    (related document(s) 83, 86)(Nasuti, Albert) Modified on
                                    7/29/2020 (rhg).

           07/29/2020     99        Certificate of Service of Discovery Filed by Laura
                                    K. DiBiase on behalf of Engineered Floors, LLC. (DiBiase,
                                    Laura)

           07/30/2020     100       Certificate of Service of Objections and Responses to
                                    Plaintiff Engineered Floors, LLC's First Interrogatories,
                                    Requests for Production of Documents and Requests for
                                    Admissions to Defendant Phoenix Corporate Recovery
                                    Services, LLC f/k/a PMCM 2, LLC Filed by Matthew W.
                                    Levin on behalf of PMCM 2, LLC in its capacity as the
                                    liquidating trustee for the Estates of Beaulieu Group, LLC,
                                    et al.. (related document(s)82) (Levin, Matthew)

           07/31/2020     101       Motion to Compel , Motion to Extend Time to
                                    Discovery (Engineered Floors, LLC's Motion to Compel and
                                    Extend Discovery) filed by William A. DuPre IV on
                                    behalf of Engineered Floors, LLC. (DuPre, William)

           07/31/2020     102       Brief (Plaintiff Engineered Floors, LLC's Memorandum in
                                    Opposition to Lakeshore Equipment Company's Motion for
                                    Protective Order and Request to Stay Discovery, and in
                                    Support of Motion to Compel Discovery and to Extend
                                    Discovery) Filed by William A. DuPre IV on behalf of
                                    Engineered Floors, LLC. (related document(s)88, 101)
                                    (DuPre, William)




12 of 16                                                                                                     12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                      https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                        Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 13 of 16
           07/31/2020     103       Notice of Discovery filed by William A. DuPre IV on behalf
                                    of Engineered Floors, LLC. (DuPre, William)

           07/31/2020     104       Affidavit Regarding Motion to Compel and to Extend
                                    Discovery(Supplemental Declaration of Laura K. DiBiase
                                    in Support of Engineered Floors, LLC's Motion to Compel
                                    Discovery and to Extend Discovery) Filed by William A.
                                    DuPre IV on behalf of Engineered Floors, LLC. (related
                                    document(s)101) (DuPre, William)

           07/31/2020     105       Motion to Join (Notice of Joinder of the Motion for
                                    Summary Judgment) filed by Albert F. Nasuti on behalf
                                    of Lakeshore Equipment Company d/b/a Lakeshore Learning
                                    Materials. (related document(s)94, 95, 96) (Nasuti, Albert)

           07/31/2020     106       Certificate of Service of Notice of Intent to Serve
                                    Subpoena Filed by Albert F. Nasuti on behalf of
                                    Lakeshore Equipment Company d/b/a Lakeshore Learning
                                    Materials. (Nasuti, Albert)

           08/04/2020     107       Reply to Response (Lakeshore Equipment Companys Reply to
                                    Plaintiff Engineered Floors LLCs Memorandum Opposing
                                    Defendant Lakeshore Equipment Companys Supplement to Motion
                                    for Partial Summary Judgment) filed by Albert F. Nasuti
                                    on behalf of Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials. (related document(s)29, 47, 83,
                                    89)(Nasuti, Albert)

           08/13/2020     108       Order and Notice of Hearing. Service by BNC. Hearing to be
                                    held on 8/20/2020 at 10:00 AM in Courtroom 1402, Atlanta,
                                    Entered on 8/13/2020. (related document(s)101) (rhg)

           08/14/2020     109       Brief (Memorandum of Plaintiff Engineered Floors, LLC
                                    Opposing the BLT Defendant's Motion for Summary
                                    Judgment) Filed by William A. DuPre IV on behalf of
                                    Engineered Floors, LLC. (related document(s)95) (DuPre,
                                    William)

           08/14/2020     110       Affidavit Regarding in Support of Memorandum of Plaintiff
                                    Engineered Floors, LLC Opposing the BLT Defendant's Motion
                                    for Summary Judgment(Declaration of Dale Davis in
                                    Support of Memorandum of Plaintiff Engineered Floors, LLC
                                    Opposing the BLT Defendant's Motion for Summary
                                    Judgment) Filed by William A. DuPre IV on behalf of
                                    Engineered Floors, LLC. (Attachments: # 1 Exhibit Exhibit 1
                                    # 2 Exhibit Exhibit 2) (related document(s)109) (DuPre,
                                    William)

           08/14/2020     111       Affidavit Regarding in Support of Memorandum of Plaintiff
                                    Engineered Floors, LLC Opposing the BLT Defendant's Motion
                                    for Summary Judgment(Declaration of Laura K. DiBiase in
                                    Support of Memorandum of Plaintiff Engineered Floors, LLC
                                    Opposing the BLT Defendant's Motion for Summary
                                    Judgment) Filed by William A. DuPre IV on behalf of
                                    Engineered Floors, LLC. (related document(s)109) (DuPre,
                                    William)

           08/14/2020     112       Brief (Plaintiff Engineered Floors, LLC's Response to
                                    Statement of Material Facts as to Which Phoenix Corporate
                                    Recovery Services, LLC f/k/a PMCM 2, LLC Contends No
                                    Genuine Issue Exists to be Tried in Support of Motion for
                                    Summary Judgment) Filed by William A. DuPre IV on
                                    behalf of Engineered Floors, LLC. (related document(s)96)
                                    (DuPre, William)

           08/14/2020     113       Reply to Response to Motion for Protective Order and
                                    Request to Stay Discovery filed by Albert F. Nasuti on



13 of 16                                                                                                     12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                        https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                        Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 14 of 16
                                    behalf of Lakeshore Equipment Company d/b/a Lakeshore
                                    Learning Materials. (related document(s)29, 47)(Nasuti,
                                    Albert)

           08/15/2020     114       Certificate of Mailing by BNC of Order and Notice Notice
                                    Date 08/15/2020. (Admin.) (Entered: 08/16/2020)

           08/16/2020     115       Certificate of Mailing by BNC of Order and Notice Notice
                                    Date 08/16/2020. (Admin.) (Entered: 08/17/2020)

           08/20/2020               Hearing Held re: (related document(s)101) (mjf) (Entered:
                                    09/14/2020)

           08/25/2020     116       Consent Order GRANTING Motion to Extend Discovery Period
                                    and Related Deadlines (Related Doc # 101) Service by BNC.
                                    Entered on 8/25/2020. (rhg)

           08/27/2020     117       Certificate of Mailing by BNC of Order on Motion to Extend
                                    Time Notice Date 08/27/2020. (Admin.) (Entered: 08/28/2020)

           08/28/2020     118       Motion for Leave of Court to Amend Defendant Lakeshore
                                    Equipment Companys Answer to the First Amended Complaint
                                    for Injunction, Declaratory Judgment, Damages and Other
                                    Relief filed by Albert F. Nasuti on behalf of Lakeshore
                                    Equipment Company d/b/a Lakeshore Learning Materials.
                                    (Nasuti, Albert) Modified on 8/31/2020 (rhg).

           08/28/2020     119       Reply in Support of Motion to Compel Discovery filed by
                                    Laura K. DiBiase on behalf of Engineered Floors, LLC.
                                    (related document(s)101)(DiBiase, Laura) Modified on
                                    8/31/2020 (rhg).

           08/28/2020     120       Reply to Memorandum of Plaintiff Engineered Floors, LLC
                                    Opposing the BLT Defendants' Motion for Summary Judgment
                                    filed by Matthew W. Levin on behalf of Beaulieu Group, LLC,
                                    PMCM 2, LLC in its capacity as the liquidating trustee for
                                    the Estates of Beaulieu Group, LLC, et al.. (related
                                    document(s)94)(Levin, Matthew) Modified on 8/31/2020 (rhg).

           08/29/2020     121       Certificate of Mailing by BNC of Order on Motion to Extend
                                    Time Notice Date 08/29/2020. (Admin.) (Entered: 08/30/2020)

           09/04/2020     122       Consent Order GRANTING Motion for Leave of Court to file
                                    First Amended Answer to First Amended Complaint (Related
                                    Doc # 118) Service by BNC. Entered on 9/4/2020. (rhg)

           09/06/2020     123       Certificate of Mailing by BNC of Order on Motion to Amend
                                    Notice Date 09/06/2020. (Admin.) (Entered: 09/07/2020)

           09/08/2020     124       Amended Answer to Complaint (First Amended Answer to the
                                    First Amended Complaint for Injunction, Declaratory
                                    Judgment, Damages and Other Relief and Counterclaims)
                                    filed by Albert F. Nasuti on behalf of Lakeshore Equipment
                                    Company d/b/a Lakeshore Learning Materials. (related
                                    document(s)79, 84) (Nasuti, Albert)

           09/08/2020     125       Proof of Service of   Subpoena Filed by Albert F. Nasuti on
                                    behalf of Lakeshore   Equipment Company d/b/a Lakeshore
                                    Learning Materials.   (related document(s)106) (Nasuti,
                                    Albert) Modified on   9/9/2020 (crfl).

           09/09/2020     126       Motion to Compel Discovery (Engineered Floors, LLC's
                                    Motions to Compel Discovery, to Sequence Discovery, and for
                                    Leave to File Sur-Reply to the BLT Defendants' Reply)
                                    filed by William A. DuPre IV on behalf of Engineered
                                    Floors, LLC. (DuPre, William)

           09/09/2020     127       Brief (Memorandum of Plaintiff Engineered Floors, LLC in
                                    Support of Engineered Floors, LLC's Motions to Compel, for



14 of 16                                                                                                       12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                      https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                        Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 15 of 16
                                    Leave to File Sur-Reply and Other Relief Against the BLT
                                    Defendants) Filed by William A. DuPre IV on behalf of
                                    Engineered Floors, LLC. (related document(s)126) (DuPre,
                                    William)

           09/09/2020     128       Affidavit Regarding Engineered Floors, LLC's Motion to
                                    Compel Discovery(Declaration of Bill DuPre in Support of
                                    Engineered Floors, LLC's Motion to Compel Discovery)
                                    Filed by William A. DuPre IV on behalf of Engineered
                                    Floors, LLC. (related document(s)126) (DuPre, William)

           09/09/2020     129       Notice of Filing Discovery filed by William A. DuPre IV on
                                    behalf of Engineered Floors, LLC. (DuPre, William)

           09/10/2020     130       Proof of Service of Subpoena Filed by Laura K. DiBiase on
                                    behalf of Engineered Floors, LLC. (related document(s)99)
                                    (DiBiase, Laura) Modified on 9/11/2020 (rhg).

           09/18/2020     131       Response to Motion Response and Objection to Engineered
                                    Floors, LLC's Motions to Compel Discovery, to Sequence
                                    Discovery, and for Leave to File Sur-Reply to the BLT
                                    Defendants' Reply filed by Matthew W. Levin on behalf
                                    of Beaulieu Group, LLC, PMCM 2, LLC in its capacity as the
                                    liquidating trustee for the Estates of Beaulieu Group, LLC,
                                    et al.. (related document(s)126)(Levin, Matthew)

           09/29/2020     132       Notice Regarding Return Mail addressed to Garrett A. Nail .
                                    Service by BNC. (related document(s)108) (rhg)

           10/02/2020     133       Reply to Response (Reply Memorandum of Plaintiff
                                    Engineered Floors, LLC in Support of Motions to Compel, for
                                    Leave to File Sur-Reply and Other Relief Against the BLT
                                    Defendants) filed by William A. DuPre IV on behalf of
                                    Engineered Floors, LLC. (related document(s)126,
                                    131)(DuPre, William)

           10/05/2020     134       Order DENYING Motion For Leave to File Sur-Reply (Related
                                    Doc # 126) Service by BNC. Entered on 10/5/2020. (crfl)

           10/07/2020     135       Certificate of Mailing by BNC of Order on Motion to Compel
                                    Notice Date 10/07/2020. (Admin.) (Entered: 10/08/2020)

           11/16/2020     136       Order GRANTING Motion for Partial Summary Judgment (Related
                                    Doc # 47), GRANTING Motion for Summary Judgment (Related
                                    Doc # 94), DENYING Motion to Compel (Related Doc # 126)
                                    Service by BNC. Entered on 11/16/2020. (rhg)

           11/18/2020     137       Certificate of Mailing by BNC of Order on Motion to Compel
                                    Notice Date 11/18/2020. (Admin.) (Entered: 11/19/2020)

           11/23/2020     138       Order GRANTING Motion to Sever (Related Doc # 29). EF's
                                    claims against Lakeshore's counterclaim against EF are
                                    dismissed and all pending motions are DENIED as moot.
                                    Service by BNC. Entered on 11/23/2020. (rhg)

           11/25/2020     139       Certificate of Mailing by BNC of Order on Motion to Sever
                                    Notice Date 11/25/2020. (Admin.) (Entered: 11/26/2020)

           12/02/2020     140       Judgment for Beaulieu of America, Inc., Beaulieu Group, LLC
                                    and PCMC 2, LLC. Service by BNC. Entered on 12/2/2020.
                                    (related document(s)47, 94, 126) (rhg)

           12/02/2020     141       Judgment. All claims in Amended Complaint against Lakeshore
                                    Equipment Co and all Lakeshore's counterclaims are
                                    dismissed. Service by BNC Entered on 12/2/2020. (related
                                    document(s)138) (rhg)

           12/04/2020     142       Certificate of Mailing by BNC of Judgment Notice Date



15 of 16                                                                                                     12/14/2020, 7:57 AM
Georgia Northern Bankruptcy CM/ECF LIVE                      https://ecf.ganb.circ11.dcn/cgi-bin/DktRpt.pl?144560410316639-L_1_0-1
                        Case 4:20-cv-00289-WMR Document 1-1 Filed 12/14/20 Page 16 of 16
                                    12/04/2020. (Admin.) (Entered: 12/05/2020)

           12/04/2020     143       Certificate of Mailing by BNC of Judgment Notice Date
                                    12/04/2020. (Admin.) (Entered: 12/05/2020)

           12/11/2020     144       Notice of Appeal to District Court Court, Fee $ 298 filed
                                    by William A. DuPre IV on behalf of Engineered Floors, LLC.
                                    Appellant Designation due by 12/28/2020, submission by USBC
                                    to USDC due by 1/11/2021, (Attachments: # 1 Exhibit Exhibit
                                    A # 2 Exhibit Exhibit B) (related document(s)138, 141)
                                    (DuPre, William)

           12/11/2020     145       Receipt of Notice of Appeal (FEE)(18-04031-bem) [appeal,97]
                                    ( 298.00) filing fee. Receipt Number 54787784. Fee Amount
                                    298.00 (re: Doc# 144) (U.S. Treasury)

           12/11/2020     146       Notice of Appeal to District Court Court, Fee $ 298 filed
                                    by William A. DuPre IV on behalf of Engineered Floors, LLC.
                                    Appellant Designation due by 12/28/2020, submission by USBC
                                    to USDC due by 1/11/2021, (Attachments: # 1 Exhibit A # 2
                                    Exhibit B) (related document(s)136, 140) (DuPre, William)


           12/11/2020     147       Receipt of Notice of Appeal (FEE)(18-04031-bem) [appeal,97]
                                    ( 298.00) filing fee. Receipt Number 54787903. Fee Amount
                                    298.00 (re: Doc# 146) (U.S. Treasury)




16 of 16                                                                                                     12/14/2020, 7:57 AM
